Citation Nr: 0002259	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-08 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.

2.  Evaluation of traumatic arthritis of the right ankle, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1965 to May 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions dated February 1997 
and March 1998 of the Montgomery, Alabama, Department of 
Veterans Affairs (VA) Regional Office (RO).  

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (the Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).

The letter of Dr. Hall addresses right leg and hip problems.  
This may give rise to an informal claim for service 
connection.  The RO should follow the regulations governing 
informal claims and contact the veteran.  However, the issues 
of service connection for leg and hip disability is not 
before the Board.  Jurisdiction does indeed matter and it is 
not "harmless" when the VA during the claims adjudication 
process fails to consider threshold jurisdictional issues.  
Absent an adjudication, notice, a notice of disagreement, a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction of the issue.  Rowell v. Principi, 
4 Vet.App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
An application that is not in accord with the statute shall 
not be entertained.  38 U.S.C.A. § 7108 (West 1991).  The 
jurisdiction of the Board is limited.  38 C.F.R. § 19.13 
(1996).  The Court has also established that referral to the 
originating official may be appropriate.  Hoyer v. Derwinski, 
1 Vet. App. 210 (1991); Floyd v. Brown, 9 Vet. App. 88 
(1996).  


FINDINGS OF FACT

1.  Bilateral pes planus is manifested by painful motion, 
instability, weakness and tenderness. 

2.  Traumatic arthritis of the right ankle is manifest by 
minimal limited motion, fibula deformity, nonunion of the 
medial malleolus and minimal functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. § 4.59; Part 4, Diagnostic 
Code 5276 (1999).

2.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the right ankle as secondary to the 
service-connected disability of bilateral pes planus have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Codes 5010, 5271, 5273 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Pes Planus

The appellant contends that his bilateral pes planus has 
increased in severity.  

Initially, the Board finds that the appellant has submitted 
evidence, which is sufficient to justify a belief that his 
claim for an increased evaluation for bilateral pes planus is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
his assertion that his service-connected disability has 
worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the appellant in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The appellant has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  

Pronounced pes planus with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation that is not improved by orthopedic shoes or 
appliances warrants a 50 percent evaluation for bilateral 
involvement and 30 percent for unilateral involvement.  38 
C.F.R. Part 4, Diagnostic Code 5276 (1999).  Severe pes 
planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities warrants a 30 percent evaluation for bilateral 
involvement and 20 percent for unilateral involvement.  Id.  
Moderate pes planus with weight bearing line over or medial 
to great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet warrants a 10 percent 
evaluation for bilateral or unilateral involvement.  Id.  
Mild pes planus with symptoms relieved by built-up shoes or 
arch support warrants a noncompensable evaluation. Id.

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

Service connection for bilateral pes planus was granted by 
means of a September 1967 rating decision and assigned a 10 
percent evaluation.  

A note from a private physician, dated October 1996, 
indicated that the appellant's diagnosis was pes planus, 
plantar fasciitis and metatarsalgia.  

At the December 1996 VA examination the appellant's posture 
(standing, squatting, supination, pronation, and rising on 
toes and heels) was done well.  He had good function of the 
foot with a cautious gait.  The medial instep lacked 1-
centimeter touching the floor when standing.  X-rays of both 
feet showed mild bilateral hallux valgus with no evidence of 
acute fracture or dislocation.  There were no large ankle 
effusions.  The diagnosis was pes planus moderately severe.  

In April 1997 a private doctor wrote that the appellant had 
been treated with an orthotic and had little improvement.  

The July 1998 VA examination revealed that the appellant's 
feet were normal except for pes planus.  The examiner noted 
that motion stopped when pain began, but that there was no 
evidence of painful motion.  Instability, weakness and 
tenderness were noted.  There was no edema.  The appellant 
walked well without a limp or appliance.  He was wearing 
woven loafers with no inserts.  X-ray of the feet showed 
bilateral hallux valgus, the right foot greater than the left 
foot with mild degenerative changes of the first metatarsal-
phalangeal joint.  There was no evidence of acute fracture or 
dislocation.  The diagnosis was bilateral pes planus.  

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against the claim for an 
increased evaluation for bilateral pes planus.  At the 
December 1996 VA examination, the appellant' posture 
(standing, squatting, supination, pronation, and rising on 
toes and heels) was done well.  The VA examiner diagnosis 
moderately severe pes planus.  X-rays of the feet showed mild 
bilateral hallux valgus.  In July 1998 instability, weakness 
and tenderness were noted. However there was no edema.  The 
appellant walked well without a limp or appliance.  X-ray of 
the feet showed bilateral hallux valgus, the right foot 
greater than the left foot with mild degenerative changes of 
the first metatarsal-phalangeal joint.  The diagnosis was 
bilateral pes planus.  

A higher evaluation is not warranted, as the appellant's 
bilateral pes planus has not been described as severe, and 
neither X-rays nor examinations have shown a marked deformity 
in either foot.  See 38 C.F.R. Part 4, Diagnostic Code 5276.  
The appellant has stated that he warrants a higher 
evaluation.  At the December 1996 examination, the VA 
examiner noted that the appellant was able to pronate and 
supinate both feet and that X-rays of the feet showed mild 
bilateral hallux valgus with no evidence of acute fracture or 
dislocation.  In July 1998 the VA examiner noted that the 
appellant's feet were normal except for pes planus.  X-ray of 
the feet showed bilateral hallux valgus without evidence of 
acute fracture or dislocation.  Thus, the appellant's 
bilateral pes planus is no more than 10 percent disabling.

In making the determination that the appellant's bilateral 
pes planus is no more than 10 percent disabling, the Board 
has specifically considered the guidance of DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Court has specifically 
limited the applicability of DeLuca to limitation of motion.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  The 
evaluation of bilateral pes planus is not based upon 
limitation of motion and DeLuca is not applicable.  See id.

The appellant is competent to report his symptoms; however, 
to the extent that he has described severe bilateral pes 
planus, the medical findings do not support his contentions 
of a higher evaluation.  The Board attaches far greater 
probative weight to the clinical findings of a skilled, 
unbiased professional than to the appellant's statements, 
even if sworn, in support of a claim for monetary benefits.  
His allegations of pain and discomfort, however, are 
accepted, which has caused the grant of a 10 percent 
disability evaluation for bilateral pes planus.  However, as 
stated above, an evaluation in excess of 10 percent for 
bilateral pes planus is not warranted.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
1991).

We must note that the current evaluation contemplates 
moderate pes planus.  The criteria for an increased 
evaluation are specific.  However, there is no competent 
evidence of marked deformity; there is no evidence of 
swelling (the examiner noted that there was no edema); there 
was no competent evidence of characteristic callosities (the 
examiner noted that there were no secondary skin changes; and 
there was no evidence of pain on manipulation.  Based on the 
most probative evidence, an increased evaluation is not 
warranted.

II.  Traumatic Arthritis of the Right Ankle

The appellant contends that his traumatic arthritis of the 
right ankle disables him to such an extent that a higher 
rating is warranted.  It is the decision of the Board that 
the preponderance of the evidence is against an increased 
rating for the appellant's traumatic arthritis of the right 
ankle.  

The appellant has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

All relevant facts have been properly developed. VA has 
completed its duty to assist the appellant in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The appellant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).

In considering the severity of a disability, the Board has 
reviewed the medical history of the appellant.  38 C.F.R. §§ 
4.1, 4.2 (1999).  In March 1998 service connection for 
traumatic arthritis of the right ankle as secondary to the 
service-connected disability of bilateral pes planus was 
granted and assigned a 10 percent evaluation.  The appellant 
appealed.

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
continued the issue as entitlement to an increased 
evaluation.  The appellant is not prejudiced by this naming 
of the issue.  The Board has not dismissed any issue and the 
law and regulations governing the evaluation of the 
disability is the same regardless of how the issue has been 
phrased.  It also appears that the Court has not provided a 
substitute name for the issue.  In reaching the 
determination, the Board has considered whether staged 
ratings should be assigned.  We conclude that the condition 
addressed has not significantly changed and uniform ratings 
are appropriate in this case.

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).

Diagnostic Code 5010, arthritis due to trauma, requires 
substantiation by X-ray findings.  Traumatic arthritis is to 
be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Moderate limitation of motion 
of an ankle warrants a 10 percent evaluation and marked 
limited motion warrants a 20 percent evaluation.  Diagnostic 
Code 5271 (1999)

Degenerative arthritis is to be rated on the basis of 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1999).  When, however, limitation of motion of the 
specific joint or joints is noncompensable under the 
appropriate Diagnostic Codes, an evaluation of 10 percent is 
for application for such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Id.

Malunion of os calcis or astragalus with marked deformity 
warrants a 20 percent evaluation under Diagnostic Code 5273.  
A 10 percent evaluation is assigned for such deformity of 
moderate severity.  An astragalectomy would result in a 20 
percent evaluation under Diagnostic Code 5274.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5273, 5274 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

The VA outpatient treatment records dated October 1996 show 
that the appellant was seen for increased pain from the ankle 
which radiated down to the right foot and up into the leg.  
Physical examination noted no warmth, erythema or effusion.  
However, tenderness was noted over the medial malleolus with 
pain on the plantar surface.  There was full range of motion.

At the December 1996 VA examination the appellant complained 
of pain around his right ankle up to his right buttock after 
walking.  The examiner noted that the appellant walked with a 
limp favoring the right side.  There was prominence of the 
right calcanotalus joint and moderate deformity was noted.  
Subluxation, lateral instability, non-union, loose motion, 
malunion or atrophy were absent.  Flexion of the right ankle 
was to 8 degrees and extension to 34 degrees.  The left ankle 
flexion was to 10 degrees and extension was to 44 degrees.  
X-ray of the right ankle showed no acute fracture or 
dislocation.  Accessory ossification center of medial 
malleolus was noted which was a normal variant.  The 
diagnosis was traumatic arthritis of the right ankle, 
moderate.  

In April 1997 Dr. Hall wrote that the appellant had pain 
involving the right lateral leg and right hip.  He stated 
that the appellant had marked deformity of the ankle mortise 
on the right and had subsequently developed a valgus 
deformity of his proximal right lower extremity.  Dr. Hall 
indicated that the appellant was unable to walk or stand for 
any length of time.  He wrote that the appellant had been 
treated with an orthotic and had little improvement.  

Dr. Lemak's progress notes, dated April 1997, showed that the 
appellant's right ankle had essentially full dorsiflexion and 
plantar flexion.  He had a mild valgus deformity and his 
posterior tib tendon appeared to be intact.  No gross 
crepitus, locking or giving way was noted.  Otherwise the 
appellant was neurovascularly intact.  X-rays revealed a 
possible deformity of his fibula as well as nonunion of his 
medial malleolus.  The assessment was mild degenerative joint 
disease of the right ankle.  Physical therapy and orthotics 
were prescribed.  

The July 1998 VA examination report indicated that the 
appellant's range of motion was 19 degrees dorsiflexion on 
the right and 19 degrees dorsiflexion on the left.  Plantar 
flexion on the right was 43 degrees and plantar flexion on 
the left was 44 degrees.  The X-ray showed an old avulsion 
fracture of the medial malleolus with corticated edges.  
Tibial mortise was maintained.  There was no evidence of 
significant degenerative change.  The diagnosis was healed 
fracture of the left ankle with no loss of function due to 
pain.  (There appears to be a typographical error and should 
read healed fracture of the right ankle.)  

In this case, the December 1996 VA examiner noted that the 
appellant walked with a limp favoring the right side.  There 
was prominence of the right calcanotalus joint and moderate 
deformity was noted.  Subluxation, lateral instability, non-
union, loose motion, malunion or atrophy were absent.  In 
April 1997 Dr. Hall wrote that the appellant had marked 
deformity of the ankle mortise on the right.  Dr. Hall 
indicated that the appellant was unable to walk or stand for 
any length of time.  He wrote that the appellant had been 
treated with an orthotic and had little improvement.  

Although Dr. Hall determined that the appellant had marked 
deformity of the right ankle Dr. Lemak's progress notes, 
dated April 1997, showed that the appellant's right ankle had 
minimal limited motion.  He had a mild valgus deformity and 
his posterior tib tendon appeared to be intact.  No gross 
crepitus, locking or giving way was noted.  Otherwise the 
appellant was neurovascularly intact.  The July 1998 VA 
examination report indicated that the appellant's range of 
motion was 19 degrees dorsiflexion on the right and 19 
degrees dorsiflexion on the left.  Plantar flexion on the 
right was 43 degrees and plantar flexion on the left was 44 
degrees.  Consequently, the service-connected disability is 
not shown to warrant the assignment of more than a 10 percent 
rating pursuant to 38 C.F.R. § 4.71a including Diagnostic 
Code 5273 (1999).

December 1996 VA X-ray of the right ankle showed no acute 
fracture or dislocation.  Accessory ossification center of 
medial malleolus was noted which was a normal variant.  Dr. 
Lemak's April 1997 X-rays revealed a possible deformity of 
his fibula as well as nonunion of his medial malleolus.  The 
assessment was mild degenerative joint disease of the right 
ankle.  The July 1998 VA X-ray showed an old avulsion 
fracture of the medial malleolus with corticated edges.  
Tibial mortise was maintained.  There was no evidence of 
significant degenerative change.  As there is no evidence of 
more than moderate functional loss of the right ankle joint, 
the preponderance of the evidence is against the claim.

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the United 
States Court of Veterans Appeals (Court) held that it is 
improper to assign a particular disability rating where the 
examination "merely recorded the veteran's range of motion 
at the time without considering his functional loss on use 
due to flare-ups."  See also Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).  In addition, the Court stated that 
38 C.F.R. §§ 4.40, 4.45 (1999) applies to evaluating injuries 
of the joints and that an examination should consider the 
degree of additional range-of-motion loss due to pain, 
weakened movement, excess fatigability and incoordination.  
DeLuca, 8 Vet. App. at 207.  In this regard, Dr. Hall has 
appeared to address functional impairment.  The doctor noted 
that the veteran had become quite disabled that there was 
pain and that the veteran was unable to walk for any length 
of time or stand.  Although the Board has considered the 
statement of Dr. Hall, the Board notes that Dr. Hall is 
remarkably silent in regard to his clinical findings.  
Against this background, the Board has been presented with 
detailed clinical findings by skilled VA examiners.

The examiners in 1996 and 1998 detailed that there was 
minimal limited motion as compared to the opposite side.  
There was no evidence of loose motion or instability 
(reflecting an absence of more motion than normal); there was 
no atrophy (which tends to establish the absence of weakness) 
see 38 C.F.R. §§ 4.40, 4.45; except for the limp there was 
little evidence of incoordination; and the actual range of 
motion was addressed in terms of where pain limited function. 
Lastly, the examiner in 1998 determined that there was a 
healed fracture with no loss of function due to pain.

Clearly there is a conflict between the statement of Dr. Hall 
and the observations of the VA examiners.  However, the 
observation of Dr. Lemak appears to be in accord with the VA 
examiners.  He observed essentially full motion with no gross 
crepitus, locking or giving way.  Although he noted a valgus 
deformity, it was considered only mild.  Ultimately, the 
Board concludes that the observations of two VA examiners, 
the clinical records and the observations of Dr. Lemak are 
more probative of the degree of impairment than the bare 
statement of Dr. Hall which is unsupported by clinical 
findings.  We conclude that the veteran's limited motion and 
functional impairment are no more than moderate.

As there is only a moderate limitation of motion of the right 
ankle the current 10 percent rating is appropriate.  38 
C.F.R. § 4.71a including Diagnostic Code 5271 (1999).  
Ankylosis of the right ankle was not shown therefore 
diagnostic codes 5270 and 5272 are not applicable.  

The appellant is competent to report his symptoms; however, 
to the extent that he has described marked right ankle 
deformity; the medical findings do not support his 
contentions.  The Board attaches far greater probative weight 
to the clinical findings of a skilled, unbiased professional 
than to the appellant's statements, even if sworn, in support 
of a claim for monetary benefits.  In essence, there is 
periarticular pathology productive of some limited movement 
or painful movement, thus warranting a 10 percent evaluation 
and no more.  38 C.F.R. § 4.59 (1999).  However, as stated 
above, an evaluation in excess of 10 percent for traumatic 
arthritis of the right ankle is not warranted.  To this 
extent, the preponderance of the evidence is against his 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b) (West 1991).


ORDER

An increased rating for bilateral pes planus is denied.  An 
increased rating for traumatic arthritis of the right ankle 
is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

